DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0234888 A1 to Yasukawa et al. (hereinafter “Yasukawa”).

As per claim 1, Yasukawa discloses a method for transmitting information, comprising: sending, by a network device, first indication information, the first indication information being used to indicate a reserved resource (Yasukawa [0057] FIG. 7 shows a configuration example of a communication system according to the embodiment. As shown in FIG. 7, an eNB, a UE 1, and a UE 2 are provided. In the following, when the UE 1 and the UE 2 are not particularly distinguished, they are simply described as the UEs. Note that, for example, the eNB performs configuration, etc., of a resource pool for each UE. [0081] Note that, since the receiving UE that receives the reservation information can find the position of the reserved data and the timer value by the reservation information, the number of times that the data can be received with the data resource can be found. [0082] Subsequently, in the SCI resource pool indicated by C, the UE transmits the SCI (the reservation information). At this time point, the timer value is decremented by 1, so that the timer value maintained by the UE for the reservation resource becomes 1. The reservation information to be transmitted may include the timer value=1, or may not include it; and FIG. 9 shows the example where it is included. Even if the timer value=1 is not included, the timer value can be decremented at the receiving side by receiving data through the reserved resource. See also Fig. 9) and being sent according to a configuration of the first indication information (Yasukawa [0057] FIG. 7 shows a configuration example of a communication system according to the embodiment. As shown in FIG. 7, an eNB, a UE 1, and a UE 2 are provided. In the following, when the UE 1 and the UE 2 are not particularly distinguished, they are simply described as the UEs. Note that, for example, the eNB performs configuration, etc., of a resource pool for each UE. [0081] Note that, since the receiving UE that receives the reservation information can find the position of the reserved data and the timer value by the reservation information, the number of times that the data can be received with the data resource can be found. [0082] Subsequently, in the SCI resource pool indicated by C, the UE transmits the SCI (the reservation information). At this time point, the timer value is decremented by 1, so that the timer value maintained by the UE for the reservation resource becomes 1. The reservation information to be transmitted may include the timer value=1, or may not include it; and FIG. 9 shows the example where it is included. Even if the timer value=1 is not included, the timer value can be decremented at the receiving side by receiving data through the reserved resource. See also Fig. 9).
As per claim 2, Yasukawa discloses the method of claim 1, further comprising: before sending, by the network device, the first indication information, sending, by the network device, second indication information, the second indication information being used to configure the first indication information (Fig. 5A and 6A and [0053] FIG. 5A shows examples of PSCCH and PSSCH resource pools used for “Communication.” As shown in FIG. 5A, the PSCCH is repeatedly transmitted (repetition) once while being frequency-hopped. The PSSCH is repeatedly transmitted (repetition) three times while being frequency-hopped. Furthermore, as shown in FIG. 5B, the PSCCH and the PSSCH respectively have structures based on the PUSCH, and they have structures in which DM-RSs are inserted. [0054] FIG. 6 shows an example of a resource pool configuration for each of the PSCCH, the PSDCH, and the PSSCH (Mode 2). As illustrated in FIG. 6A, in the time direction, the resource pool can be represented as a subframe bitmap. Furthermore, the bitmap is repeated the number of times of num.repetition. Furthermore, an offset is specified that indicates a start position in each period.).
As per claim 3, Yasukawa discloses the method of claim 1, wherein the first indication information is used to modify a previous reserved resource that has been configured (Yasukawa Fig. 9 and [0080-0083]).
As per claim 4, Yasukawa discloses the method of claim 2, wherein the second indication information is used to indicate at least one of: a period for sending the first indication information (Yasukawa [0048]), a sending pattern of the first indication information (Yasukawa [0075-0076]), or a resource occupied by the first indication information (Yasukawa Fig. 9 and [0053-0054]).
As per claim 5, Yasukawa discloses the method of claim 1, wherein the first indication information is used to indicate at least one piece of information of: a period of the reserved resource (Yasukawa [0048]), a size of the reserved resource, a pattern of the reserved resource (Yasukawa [0076]), a time domain resource occupied by the reserved resource (Yasukawa [0076]), a frequency domain resource occupied by the reserved resource (Yasukawa [0076]), a code domain resource occupied by the reserved resource, or a space domain resource occupied by the reserved resource.
As per claim 9, Yasukawa discloses the method of claim 1, wherein the first indication information is carried through a system message (Yasukawa [0171] discloses system messages for broadcasting configuration information) or a dedicated message (Yasukawa [0171] discloses RRC messaging).
As per claim 10, Yasukawa discloses the method of claim 2, wherein the second indication information is carried through a system message (Yasukawa [0171] discloses system messages for broadcasting configuration information) or a dedicated message (Yasukawa [0171] discloses RRC messaging).
As per claim 11, Yasukawa discloses a network device (Yasukawa [0048, 0057]), comprising a processor (Yasukawa [0148]) and a transceiver coupled with the processor (Yasukawa [0048, 0057]), wherein the processor is configured to generate first indication information, the first indication information being used to indicate a reserved resource (Yasukawa [0057] FIG. 7 shows a configuration example of a communication system according to the embodiment. As shown in FIG. 7, an eNB, a UE 1, and a UE 2 are provided. In the following, when the UE 1 and the UE 2 are not particularly distinguished, they are simply described as the UEs. Note that, for example, the eNB performs configuration, etc., of a resource pool for each UE. [0081] Note that, since the receiving UE that receives the reservation information can find the position of the reserved data and the timer value by the reservation information, the number of times that the data can be received with the data resource can be found. [0082] Subsequently, in the SCI resource pool indicated by C, the UE transmits the SCI (the reservation information). At this time point, the timer value is decremented by 1, so that the timer value maintained by the UE for the reservation resource becomes 1. The reservation information to be transmitted may include the timer value=1, or may not include it; and FIG. 9 shows the example where it is included. Even if the timer value=1 is not included, the timer value can be decremented at the receiving side by receiving data through the reserved resource. See also Fig. 9); and the transceiver is configured to send the first indication information, the first indication information being sent according to a configuration of the first indication information (Yasukawa [0057] FIG. 7 shows a configuration example of a communication system according to the embodiment. As shown in FIG. 7, an eNB, a UE 1, and a UE 2 are provided. In the following, when the UE 1 and the UE 2 are not particularly distinguished, they are simply described as the UEs. Note that, for example, the eNB performs configuration, etc., of a resource pool for each UE. [0081] Note that, since the receiving UE that receives the reservation information can find the position of the reserved data and the timer value by the reservation information, the number of times that the data can be received with the data resource can be found. [0082] Subsequently, in the SCI resource pool indicated by C, the UE transmits the SCI (the reservation information). At this time point, the timer value is decremented by 1, so that the timer value maintained by the UE for the reservation resource becomes 1. The reservation information to be transmitted may include the timer value=1, or may not include it; and FIG. 9 shows the example where it is included. Even if the timer value=1 is not included, the timer value can be decremented at the receiving side by receiving data through the reserved resource. See also Fig. 9).
As per claim 12, Yasukawa discloses the network device of claim 11, wherein the processor is further configured to generate second indication information, the second indication information being used to configure the first indication information; and the transceiver is further configured to send the second indication information (Fig. 5A and 6A and [0053] FIG. 5A shows examples of PSCCH and PSSCH resource pools used for “Communication.” As shown in FIG. 5A, the PSCCH is repeatedly transmitted (repetition) once while being frequency-hopped. The PSSCH is repeatedly transmitted (repetition) three times while being frequency-hopped. Furthermore, as shown in FIG. 5B, the PSCCH and the PSSCH respectively have structures based on the PUSCH, and they have structures in which DM-RSs are inserted. [0054] FIG. 6 shows an example of a resource pool configuration for each of the PSCCH, the PSDCH, and the PSSCH (Mode 2). As illustrated in FIG. 6A, in the time direction, the resource pool can be represented as a subframe bitmap. Furthermore, the bitmap is repeated the number of times of num.repetition. Furthermore, an offset is specified that indicates a start position in each period.).
As per claim 13, Yasukawa discloses the network device of claim 11, wherein the first indication information is used to modify a previous reserved resource that has been configured (Yasukawa Fig. 9 and [0080-0083]).
As per claim 14, Yasukawa discloses the network device of claim 12, wherein the second indication information is used to indicate at least one of: a period for sending the first indication information (Yasukawa [0048]), a sending pattern of the first indication information (Yasukawa [0075-0076]), or a resource occupied by the first indication information (Yasukawa Fig. 9 and [0053-0054]).
As per claim 15, Yasukawa discloses the network device of claim 11, wherein the first indication information is used to indicate at least one piece of information of: a period of the reserved resource (Yasukawa [0048]), a size of the reserved resource, a pattern of the reserved resource (Yasukawa [0076]), a time domain resource occupied by the reserved resource (Yasukawa [0076]), a frequency domain resource occupied by the reserved resource (Yasukawa [0076]), a code domain resource occupied by the reserved resource, or a space domain resource occupied by the reserved resource.
As per claim 19, Yasukawa discloses the network device of claim 11, wherein the first indication information is carried through a system message (Yasukawa [0171] discloses system messages for broadcasting configuration information) or a dedicated message (Yasukawa [0171] discloses RRC messaging).
As per claim 20, Yasukawa discloses the network device of claim 19, wherein the dedicated message is Radio Resource Control (RRC) layer dedicated signaling (Yasukawa [0171] discloses RRC messaging), Media Access Control (MAC) layer control signaling (Yasukawa [0102-0108]), or physical layer control signaling (Yasukawa [0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa as applied to claims 1-5, 9-15, and 19-20 above, and further in view of US 2014/0086173 to Sadeghi et al. (hereinafter “Sadeghi”).

As per claim 6, Yasukawa discloses the method of claim 5, wherein different information is carried in different fields in the first indication information.
Yasukawa may not explicitly disclose, but Sadeghi, which is in the same field of endeavor, discloses wherein different information is carried in different fields in the first indication information (Sadeghi [0122, 0161]). The purpose of Sadeghi is to a communication system that provides a variety of content (Sadeghi [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadeghi with Yasukawa, to enable a terminal (WTRU) to receive services of interest and maintaining service continuity as suggested by Sadeghi ([0122]).
As per claim 7, Yasukawa discloses the method of claim 1, wherein the first indication information carries an uplink or downlink grant that is able to index a service for which the reserved resource is used.
Yasukawa may not explicitly disclose, but Sadeghi, which is in the same field of endeavor, discloses wherein the first indication information carries an uplink or downlink grant that is able to index a service for which the reserved resource is used (Sadeghi [0122, 0161]). The purpose of Sadeghi is to a communication system that provides a variety of content (Sadeghi [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadeghi with Yasukawa, to enable a terminal (WTRU) to receive services of interest and maintaining service continuity as suggested by Sadeghi ([0122]).
As per claim 8, Yasukawa and Sadeghi discloses the method of claim 7, wherein the uplink or downlink grant comprises an index of the service or a logical channel identifier of the service.
Yasukawa may not explicitly disclose, but Sadeghi, which is in the same field of endeavor, discloses wherein the uplink or downlink grant comprises an index of the service or a logical channel identifier of the service (Sadeghi [0122, 0161]). The purpose of Sadeghi is to a communication system that provides a variety of content (Sadeghi [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadeghi with Yasukawa, to enable a terminal (WTRU) to receive services of interest and maintaining service continuity as suggested by Sadeghi ([0122]).
As per claim 16, Yasukawa discloses the network device of claim 15, wherein different information is carried in different fields in the first indication information.
Yasukawa may not explicitly disclose, but Sadeghi, which is in the same field of endeavor, discloses wherein different information is carried in different fields in the first indication information (Sadeghi [0122, 0161]). The purpose of Sadeghi is to a communication system that provides a variety of content (Sadeghi [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadeghi with Yasukawa, to enable a terminal (WTRU) to receive services of interest and maintaining service continuity as suggested by Sadeghi ([0122]).
As per claim 17, Yasukawa discloses the network device of claim 11, wherein the first indication information carries an uplink or downlink grant that is able to index a service for which the reserved resource is used.
Yasukawa may not explicitly disclose, but Sadeghi, which is in the same field of endeavor, discloses wherein the first indication information carries an uplink or downlink grant that is able to index a service for which the reserved resource is used (Sadeghi [0122, 0161]). The purpose of Sadeghi is to a communication system that provides a variety of content (Sadeghi [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadeghi with Yasukawa, to enable a terminal (WTRU) to receive services of interest and maintaining service continuity as suggested by Sadeghi ([0122]).
As per claim 18, Yasukawa and Sadeghi discloses the network device of claim 17, wherein the uplink or downlink grant comprises an index of the service or a logical channel identifier of the service.
Yasukawa may not explicitly disclose, but Sadeghi, which is in the same field of endeavor, discloses wherein the uplink or downlink grant comprises an index of the service or a logical channel identifier of the service (Sadeghi [0122, 0161]). The purpose of Sadeghi is to a communication system that provides a variety of content (Sadeghi [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadeghi with Yasukawa, to enable a terminal (WTRU) to receive services of interest and maintaining service continuity as suggested by Sadeghi ([0122]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476